Ejrbt, J., (after stating the facts). (1) Where the purchase money of land is paid by one person and the conveyance thereof made to another, a stranger, a trust re-suits by operation of law to Mm who advances thé purchase money, and if the nominal purchaser be the wife or child of the person paying the consideration, it is presumed to have been a gift or 'advancement, but a determination of the question as to whether or not such trust resulted from the transaction, depends upon the intention of the parties themselves. Keith v. Wheeler, 105 Ark. 323.  (2) Notwithstanding there is a presumption of a trust resulting to! the party-paying the consideration for the lands, the burden of proof in the whole case is upon the one who seeks to establish a resulting trust, and it can not' be discharged and the trust established by a mere preponderance of the testimony, nor anytMng short of evidence that is clear, convincing and satisfactory, leaving no well founded doubt upon the subject. Keith v. Wheeler, supra: Hall v. Cox, 104 Ark. 303; Tillar v. Henry, 75 Ark. 446. The deed of conveyance of the lands in controversy recites that the consideration was paid, .and to be paid by J. L. and W. Gr. Jones and the testimony of J. L. Jones is to the effect that the remainder of the purchase money was paid by them both. He does say that he paid more of Ms individual money toward the purchase of some lands conveyed to W. Gr. Jones by one Ellis, than .was paid by said W. G. Jones for the purchase'money of these lands, ■but he also said it was not his intention to claim any interest in the Ellis lands, and that he had none. The testimony all shows that possession of this tract of land was held by J. L. and Willis G. Jones until the coming of age of Fred, son of J. L., and that the possession thereafter was held by Fred and Willis G. Jones and the rents equally divided between them during the lifetime of said Willis J ones. It was evidently the intention of Willis G. J ones to retain .a beneficial interest in the lands purchased, notwithstanding they were conveyed to Fred F. Jones, the minor son of Ms partner, J. L. Jones, and he did retain such interest and enjoyed it with' J. L. J ones until Fred came of age and from then on, with the consent of Fred F. J ones, appellant, until Ms death. One witness testified that Fred said he .and his Uncle Willis were partners in the land. The widow testified that he always recognized that his uncle had a one-half interest in the land, and did not 'dispute the fact until after his uncle’s death, and he himself admitted that they enjoyed the rents of the land together, hut said he allowed his unde to collect and enjoy one-half the rents until his death because his father told him he had agreed that it should he done. Willis Jones was in possession of the land at his death and the claim of .appellee’s, successors to his interest, is not barred by the statute of limitations. We think the testimony is sufficient to sustain the chancellor’s decree, and it is affirmed.